        Case 2:20-cv-00335-RMP       ECF No. 5   filed 04/01/21   PageID.58 Page 1 of 2




 1                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 2                                                                  Apr 01, 2021
                                                                        SEAN F. MCAVOY, CLERK
 3

 4

 5                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
 6

 7    DONALD SWANSTON and
      PAMELA SWANSTON,                               NO: 2:20-CV-335-RMP
 8
                                  Plaintiffs,        ORDER OF DISMISSAL WITHOUT
 9                                                   PREJUDICE
            v.
10
      UNITED STATES OF AMERICA,
11
                                  Defendant.
12

13         BEFORE THE COURT is the Plaintiffs Donald and Pamela Swanston’s

14   Notice of Voluntary Dismissal without Prejudice, ECF No. 4. Plaintiffs submit that

15   this case “ . . . is being considered by the administrative agency, and . . . the suit may

16   be moot.” ECF No. 4 at 1. Having reviewed the Notice and the record, the Court

17   finds good cause to approval dismissal. Accordingly, IT IS HEREBY ORDERED:

18         1. Plaintiffs’ Notice of Voluntary Dismissal with Prejudice, ECF No. 4, is

19               APPROVED.

20         2. Plaintiffs’ Complaint is dismissed without prejudice and without costs to

21               any party.


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
        Case 2:20-cv-00335-RMP      ECF No. 5    filed 04/01/21   PageID.59 Page 2 of 2




 1         3. All pending motions, if any, are DENIED AS MOOT.

 2         4. All scheduled court hearings, if any, are STRICKEN.

 3         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter

 4   this Order, provide a copy to counsel, and close the file in this case.

 5         DATED April 1, 2021.

 6                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
 7                                               United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
